In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Nassau County (Lockman, J.), dated October 1, 1985, which denied its motion for summary judgment.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
It is well settled that the question of whether the plaintiff has established a prima facie case of "serious injury” rests with the court in the first instance (see, Licari v Elliott, 57 NY2d 230; Hezekiah v Williams, 81 AD2d 261). We find that the conclusory allegations set forth in the affidavit of the plaintiff’s physician are, without more, insufficient as a matter of law to establish "serious injury” and the defendant, therefore, is entitled to summary judgment dismissing the complaint (see, Popp v Kremer, 124 AD2d 720; Padron v Hood, 124 AD2d 718; Lopez v Senatore, 65 NY2d 1017). Thompson, J. P., Niehoff, Weinstein, Kunzeman and Spatt, JJ., concur.